Citation Nr: 1214420	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  08-17 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether severance of service connection for diabetes mellitus type II was proper.

2.  Entitlement to service connection for right arm numbness claimed as secondary to diabetes mellitus type II.

3.  Entitlement to service connection for vision impairment claimed as secondary to diabetes mellitus type II.

4.  Entitlement to service connection for erectile dysfunction claimed as secondary to diabetes mellitus type II.

5.  Entitlement to an initial evaluation higher than 20 percent for diabetes mellitus type II.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Martin


INTRODUCTION

The Veteran had active service in the United States Army from April 1965 to January 1967, and from July 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Winston-Salem, North Carolina, Regional Office (RO).  

In a rating decision of October 2006, the RO granted service connection for diabetes mellitus type II, and assigned a 20 percent evaluation.  The decision was based in part on a finding that the Veteran's DD 214 confirmed service in Vietnam.  On that basis, the RO presumed that he had been exposed to herbicides and that the presumption allowing service connection for diabetes mellitus type II had been met.  The Board notes, however, that while the DD 214 reflects that he received the Vietnam Service Medal, this was apparently awarded for service which he performed in Thailand.  In this regard, the Board notes that the Veteran's other service personnel records only show service in Thailand, and the Veteran himself has never alleged that he had any service in Vietnam.  

In a decision of April 2007, the RO confirmed the 20 percent rating for the diabetes.  The Veteran filed a notice of disagreement with the 20 percent rating in May 2007, and also raised secondary service connection claims for arm numbness, vision impairment and erectile dysfunction at that time.  The RO denied the secondary service connection claims in a decision of October 2007.  

In a deferred rating decision of January 2008, the RO noted service connection had been granted based on a presumption of exposure to herbicides in Vietnam, but that the Veteran's personnel records showed no service in Vietnam.  Thereafter, in January 2008, the RO sent a letter to the Veteran requesting additional information regarding how his military duties exposed him to herbicides, to include how, where, inclusive dates and specific circumstances.  The Veteran subsequently submitted photos and a statement from an association of former servicemen indicating, in essence, that there was herbicide use at Camp Kanchanaburi in Thailand.  The Board notes that the Veteran's service medical records reflect that he was stationed at that camp.  

The RO issued a statement of the case regarding the secondary service connection issues in May 2008.  The Veteran submitted a substantive appeal statement with respect to those issues in June 2008.  

In May 2009, the RO proposed severance of service connection for diabetes mellitus type II on the basis that the decision granting that benefit was based on clear and unmistakable error, specifically on an erroneous finding that the Veteran had service in Vietnam.  Subsequently, in a rating action of July 2009, the RO severed service connection for diabetes mellitus type II.  

The RO also issued a statement of the case regarding the claim for a higher rating for diabetes mellitus in July 2009.  The Veteran submitted a substantive appeal statement with respect to the issue of entitlement to a higher rating for diabetes in August 2009.  

In October 2009, the Veteran submitted a notice of disagreement with the severance of service connection for diabetes.  The RO issued a statement of the case on the severance issue in May 2010.  The Veteran subsequently submitted a substantive appeal statement on that issue in June 2010. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

In reviewing the claims file, the Board finds that there is no question that the decision granting service connection for diabetes was based on an erroneous conclusion that the Veteran had service in Vietnam.  His service personnel records and service medical records reflect service in Thailand rather than Vietnam, and the Veteran has never asserted that he had any service in Vietnam.  

Nevertheless, severance of service connection for diabetes mellitus type II is not warranted if exposure to herbicides can be verified on a different basis.  As noted above, the Veteran has asserted exposure to herbicides while serving at Camp Kanchanaburi in Thailand.  His service personnel records include a record of foreign service that indicates that he was in Thailand from February 5, 1968 to March 4, 1969.  His record of assignments indicates that he was assigned to the 556th LEM Co, USARPAC during that period.  His principal duty was Senior Ordnance Stock Records Specialist during that period.  His service medical records contain multiple references to treatment provided while he was at Camp Kanchanaburi in Thailand.

The Board notes that for claims of exposure to herbicides in areas other than Vietnam, the procedures were outlined in VA Fast Letter 09-20, Developing for Evidence of Herbicide Exposure in Haas-Related Claims from Veterans with Thailand Service during the Vietnam Era.  These procedures were updated in Veterans Benefits Administration (VBA) C&P Service Bulletin (May 2010).  

Per the May 2010 C&P Service Bulletin, after reviewing documents related to herbicide use in Vietnam and Thailand, C&P Service determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  Evidence of this can be found in a declassified Vietnam era Department of Defense (DoD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  Therefore, when herbicide related claims from Veterans with Thailand service are received, RO personnel should now evaluate the treatment and personnel records to determine whether the Veteran's service activities involved duty on or near the perimeter of the military base where the Veteran was stationed.  

The May 2010 bulletin further notes that DoD has provided information that commercial herbicides, rather than tactical herbicides, were used within the confines of Thailand bases to control weeds.  These commercial herbicides have been, and continue to be, used on all military bases worldwide.  They do not fall under the VA regulations governing exposure to tactical herbicides such as Agent Orange.  However, there is some evidence that the herbicides used on the Thailand base perimeters may have been either tactical, procured from Vietnam, or a commercial variant of much greater strength and with characteristics of tactical herbicides.  Therefore, C&P Service has determined that a special consideration of herbicide exposure on a facts found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a US Air Force Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  However, this applies only during the Vietnam era, from February 28, 1961 to May 7, 1975.  

Along with air bases, there were some small Army installations established in Thailand during this period, which may also have used perimeter herbicides in the same manner as the air bases.  Therefore, if a US Army Veteran claims a disability based on herbicide exposure and the Veteran was a member of a military police (MP) unit or was assigned an MP MOS and states that his duty placed him at or near the base perimeter, then herbicide exposure on a facts found or direct basis should be acknowledged for this Veteran.  The difference in approach for US Army Veterans is based on the fact that some MPs had criminal investigation duties rather than base security duties.  Therefore, the Veteran's lay statement is required to establish security duty on the base perimeter.  This also applies to US Army personnel who served on air bases in Thailand.  During the early years of the war in Vietnam, before Air Force security units were fully established on air bases in Thailand, US Army personnel may have provided perimeter security.  In such cases, if the Veteran provides a lay statement that he was involved with perimeter security duty and there is additional credible evidence supporting this statement, then herbicide exposure on a facts found or direct basis can be acknowledged for this Veteran.

If evidence shows that the Veteran performed duties along the military base perimeter, ROs should acknowledge herbicide exposure on a facts found or direct basis.  If the available evidence does not show service along the base perimeter and does not otherwise indicate exposure to tactical herbicides, place the memorandum for the record from M21-1MR IV.ii.2.C.10.q in the claims file and send a request for information to JSRRC.

The M21-1MR sets forth essentially the same procedures to verify exposure to herbicides based on service in Thailand during the Vietnam era.  Specifically, the M21-1MR provides that if a veteran served with the U.S. Air Force at a specified RTAFB, as a security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, herbicide exposure is to be conceded on a direct/fact-founds basis. See M21-1MR, part IV, subpt. ii, ch. 2, sec. C.10.q.  If actual herbicide exposure remains in question, an inquiry was be sent directly to the Joint Services Records Research Center (JSRRC) for verification.  See also VA Adjudication Procedures Manual (M21-1MR) part IV, subpt. ii, ch. 2, sec. C.10.q.

Here, there is no indication that the Veteran served as an Air Force (or Army) security policeman, security patrol dog handler, member of the security police squadron, member of a military police unit, or with a military police occupational specialty. See id.  Further, although the Veteran has asserted that he lived and worked within the fenced perimeters of an Army camp in Thailand, he has not indicated that his service duties placed him near an air base or camp perimeter.  Accordingly, the Board finds that the herbicide exposure cannot be conceded based on the evidence currently of record. 

That finding notwithstanding, the M21-1MR requires the agency of original jurisdiction (AOJ) to place in the claims folder a copy of the C&P service's "Memorandum of Record" and to ask the Veteran for specific information concerning the dates, location, and nature of the alleged herbicide exposure.  Here, although the "Memorandum of Record" is contained within the Veteran's claims folder, and the AOJ requested from the Veteran the approximate dates, location and nature of his alleged herbicide exposure, there is no indication that the AOJ sought verification of the Veteran's alleged exposure with the U.S. Army and Joint Services Records Research Center, as required by the M21-1MR, despite the Veteran having asserted that he was exposed to herbicides on the fenced-in perimeters of Camp Kanchanaburi in Thailand where he was stationed. 

In summary, in the present case the RO has not contacted the JSRRC for the purpose of attempting to verify the claimed exposure to herbicides.  That action must be taken to fulfill the duty to assist with the development of evidence.   
Accordingly, the Board finds that the matter must be remanded for the AOJ to complete the development required by the M21-1MR in cases such as this one.  On remand, the AOJ should contact the Veteran and request any further information pertaining to approximate dates, locations, and nature of his alleged exposure to herbicides in Thailand.  If sufficient information is provided, the AOJ should contact the JSRRC for verification of exposure to herbicides.  If the Veteran fails to provide sufficient information to permit a search by the JSRRC, the matter should be referred to the JSRRC coordinator to make a formal finding that sufficient information to verify herbicide exposure does not exist. See M21-1MR, part IV, subpt. ii, ch. 2, sec. C.10.q. 

As a secondary service connection claims are based on the service-connected diabetes, the Board finds the secondary claims are inextricably intertwined with the issue of severance of service connection for diabetes.  Similarly, the claim for a higher rating for diabetes would be impacted by the outcome of the appeal regarding the severance of service connection for diabetes.  As such, the Board will withhold its decisions on the remaining claims until the development regarding the service connection claim for a diabetes has been completed. See Smith v. Gober, 236 F.3d. 1370   (Fed. Cir. 2001) (separate claims are adjudicated together when they are "intimately connected"); Harris v. Derwinski, 1 Vet. App. 180   (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request any further information pertaining to approximate dates, locations, and nature of his alleged exposure to herbicides in Thailand.  The RO should then contact the JSRRC and request verification of the claimed herbicide exposure in Thailand based on the dates of February 5, 1968 to March 4, 1969 (to specifically include whether herbicide agents were used during that time period at Camp Kanchanaburi, Thailand). 

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted. If the issues remain denied, the appellant and her representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


